FILED
                                                                    JANUARY 13, 2022
                                                               In the Office of the Clerk of Court
                                                              WA State Court of Appeals Division III




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

STATE OF WASHINGTON,                         )
                                             )        No. 37788-1-III
                    Respondent,              )
                                             )
      v.                                     )
                                             )        UNPUBLISHED OPINION
SHAWN LEE VAN ZANDT,                         )
                                             )
                    Appellant.               )

      FEARING, J. — Shawn Van Zandt appeals, on insufficiency of evidence and

prosecutorial misconduct grounds, his convictions for burglary and the violation of a

domestic violence protective order. We hold that sufficient evidence supported his two

convictions. We further hold that the prosecuting attorney committed error, but such

error was harmless. We affirm Van Zandt’s two convictions.

                                         FACTS

      This prosecution arises from the relationship between appellant Shawn Van Zandt

(Van Zandt) and his mother Randee Van Zandt (Randee). According to the State’s

information, on December 5, 2019, Randee procured an order for protection against her

son Van Zandt. The no-contact order listed Randee as the petitioner. The order expired

on March 5, 2020. The order excluded Van Zandt from Randee’s residence and from
No. 37788-1-III
State v. Van Zandt


knowingly approaching within two blocks of her home.

       Shawn Van Zandt signed no paper indicating that he received a copy of the

protection order. A return of service avers that a law enforcement officer served him

with the protection order on December 17, 2019.

       We lack any testimony from Randee Van Zandt or Shawn Van Zandt. During the

early morning hours of February 29, 2020, Spokane County Sheriff’s Department

Detective Michael Keys responded to a call that Van Zandt was violating a protection

order by having entered the home of his mother, Randee. During trial, Detective Keys

did not identify the caller to law enforcement. When responding to the call, Detective

Keys reviewed the protection order. Keys entered Randee’s home, located Shawn within,

and arrested him. Van Zandt did not appear surprised to see a law enforcement officer in

the home. Report of Proceedings (RP) (Aug. 25, 2020) at 168.

                                     PROCEDURE

       The State of Washington charged Shawn Van Zandt with felony violation of a

domestic violence protection order and residential burglary. Shawn elected to defend

himself pro se.

       Before voir dire, the State’s attorney commented to the trial court that Randee Van

Zandt would not testify.

              [PROSECUTOR]: . . . The other comment I did have is that we
       attempted to contact Ms. Randee Van Zandt, who is the victim in this
       matter, last night. She informed us she was not going to be here and that

                                            2
No. 37788-1-III
State v. Van Zandt


       she would not be home so that we could not find her. I noted that the last
       trial that we went to, Mr. Van Zandt—excuse me, went to with Mr. Cruz, a
       material witness warrant was sought and granted. However, in this case,
       given the fact that there’s a detective witness, the event in the home, and
       the fact that she is a rather elderly woman and we have COVID, I’m not
       going to seek a material witness warrant at this time. It doesn’t—
                MR. VAN ZANDT: Thank you.
                [PROSECUTOR]: It doesn’t impair the state’s case, but I would like
       a little bit of extra time with the jury about why witnesses don’t come for
       trial, your Honor.
                ....
                [PROSECUTOR]: Thank you.
                MR. VAN ZANDT: (Hand raised.)
                ....
                MR. VAN ZANDT: I mean, his position on this, I—I wanted to say
       thank you. My mother’s elderly and she’s not competent to testify. She
       doesn’t need to go through this thing. I appreciate it. Thank you, guys.
       Thank you.

RP (Aug. 25, 2020) at 84-85.

       During voir dire, the trial court informed potential jurors that the State charged

Shawn Van Zandt with violation of a protective order and burglary. In turn, the

prosecutor questioned the venire panel about their views of domestic violence and

protection orders. The prosecutor also broached the fact that Randee Van Zandt would

not testify during the trial:

                [PROSECUTOR]: So with domestic violence, there’s always a
       victim that’s involved. In this case the victim is Randee Van Zandt, who is
       Mr. Van Zandt’s mother. Now, she will not be coming today. She was on
       the witness list, but she will not be coming today. So I want to talk to you a
       little bit about domestic violence victims. When we think of domestic
       violence victims, what do we think?
                Number 13?
                JUROR NO. 13: Um, people that have been harmed.

                                             3
No. 37788-1-III
State v. Van Zandt


            ....
            [PROSECUTOR]: Okay. And people that have been harmed, how
      do you think they feel coming into this process?
            JUROR NO. 13: Ah, nervous.
            [PROSECUTOR]: Okay.
            JUROR NO. 13: Upset.

RP (Aug. 25, 2020) at 124. The prosecutor continued:

             [PROSECUTOR]: . . . Juror No. 14, can you think of a reason why a
      domestic violence victim wouldn’t want to come testify in court?
             JUROR NO. 14: I guess pride, shame, don’t want other people to
      know, I guess. I don’t know.
             [PROSECUTOR]: Okay. When—so expand on that a little bit more
      for me. What do you mean by—by shame?
             JUROR NO. 14: Well, I guess, I mean, if it’s your family member,
      family’s typically somebody you would trust, you know, somebody—and
      that. So if this happens, maybe they’re—they feel ashamed that—
             [PROSECUTOR]: Something happened to them?
             JUROR NO. 14: —something happened to them and they didn’t . . .
             ....
             [PROSECUTOR]: Juror No. 18, because you’re right there next to
      the microphone, do you agree with what Juror No. 14 said?
             ....
             JUROR NO. 18: Not entirely sure what he was getting at with that—
             [PROSECUTOR]: Okay.
             JUROR NO. 18: —but, you know, everyone has their own opinions.
             [PROSECUTOR]: Okay. For you, then, why—what are some
      reasons you can think why a domestic violence victim would not want to
      come and testify in court?
             JUROR NO. 18: It’s—I see it as something kind of—I don’t know.
      I’m not entirely sure actually.
             [PROSECUTOR]: Okay. Not entirely sure?
             JUROR NO. 18: Yep.
             [PROSECUTOR]: Okay. If you were a victim of domestic violence,
      why do you think you wouldn’t want to come to court if something had
      happened to you?
             JUROR NO. 18: You don’t want other people to know. You don’t
      want to be judged, I guess.

                                          4
No. 37788-1-III
State v. Van Zandt


            [PROSECUTOR]: Okay. So similar to what Juror No. 14 was
      saying? You don’t want to be judged? You’re—you’re sad that that
      happened to you?
            JUROR NO. 18: Yeah.

RP (Aug. 25, 2020) at 125-26. The prosecutor turned his attention to juror seventeen:

             [PROSECUTOR]: . . . Juror No. 17, for you, what are some reasons
      you can think of why someone would not want to come and testify if
      they’re a victim?
             JUROR NO. 17: Besides what’s been expressed already, possibly
      the fact that their—the potential for future abuse.
             [PROSECUTOR]: Okay.
             ....
             JUROR NO. 17: . . . I would think that they would be afraid of
      future abuse. Restraining orders aren’t the—timing-wise, they—they take
      too much time; somebody could re-abuse.
             [PROSECUTOR]: Okay, thank you. Does that—does that bother
      you that a victim wouldn’t come in to testify?
             JUROR NO. 17: I would need to know more about a particular case
      and why the person might not.

RP (Aug. 25, 2020) at 127. The State’s attorney questioned juror nineteen:

               [PROSECUTOR]: . . . Juror No. 19, what about for you? Would it
      bother you if a victim didn’t come in to testify?
               JUROR NO. 19: No. Especially with domestic, I think situations
      where family dynamics and emotions are challenging and difficult. And,
      you know, there’s that—just I think that a victim sometimes can feel really
      vulnerable and might not be able to—to come in and—and—and face that
      person that they love but are also, you know, obviously very upset with. So
      just . . .
               [PROSECUTOR]: Okay, thank you. I appreciate that.

RP (Aug. 25, 2020) at 128-29. Finally, the prosecutor asked juror seven:

              [PROSECUTOR]: . . . Juror No. 7, I’m going to pick on you again.
      So same question: Does that bother you if the victim wasn’t—show up to
      testify?

                                           5
No. 37788-1-III
State v. Van Zandt


               JUROR NO. 7: No, I don’t think that it would bother me for them
       not to show up. Just like other people have expressed, it could just be a
       range of reasons why they wouldn’t want to actually come to the
       courtroom. But, I mean, I guess I could see at the same time it would make
       me feel more confident in reaching certain verdicts—
               [PROSECUTOR]: Mm-hm.
               JUROR NO. 7: —if they were there so you could kind of judge their
       demeanor—
               [PROSECUTOR]: Okay.
               JUROR NO. 7: —not just read their statements on paper.
               [PROSECUTOR]: Right. Okay, thank you. I appreciate that.

RP (Aug. 25, 2020) at 129. The prosecutor ended the line of questioning by posing a

question to the entire panel:

              [PROSECUTOR]: . . . Is there anyone here that would be bothered
       by the fact that a victim doesn’t show up in this case, that Ms. Randee Van
       Zandt is not going to show up at trial today? Is there any—does that bother
       anyone?

RP (Aug. 25, 2020) at 129-30. No juror responded.

       Shawn Van Zandt, as his own counsel, never objected to the prosecutor’s

questioning of the venire panel. He asked no questions of the panel himself. Van Zandt

argued in opening that his arrest for violation of a domestic violence protective order rose

from a rescinded October 5 protection order and that the December 5 protection order

was fictitious.

       During trial, Detective Michael Keys recounted visiting Randee Van Zandt’s

residence. The prosecution inquired about the return of service on Van Zandt of the

domestic violence protection order, which Keys had not served.


                                             6
No. 37788-1-III
State v. Van Zandt


              [PROSECUTOR]: Okay. What’s a return of service?
              [DETECTIVE KEYS]: So when a law enforcement office on patrol
      serves an order on someone, we complete what’s called a return of service
      documenting who we served the order to, how we served it, the location,
      date, and time. And then that is sent to the records department to show that
      the order was served and that the person that was served upon has
      knowledge of that order now.
              ....
              [PROSECUTOR]: And then, Detective Keys, on that second page,
      could you tell me whether or not this order was served on Mr. Van Zandt?
              [DETECTIVE KEYS]: It was.
              [PROSECUTOR]: Okay. What went—what date was it? Excuse
      me.
              [DETECTIVE KEYS]: The 17th of December of 2019.
              [PROSECUTOR]: Okay. And how—how was it served on him?
      Does it say?
              [DETECTIVE KEYS]: Ah, it says, “I served the respondent,” and
      then lists Shawn Van Zandt’s name and the address where it was served
      and what time.
              [PROSECUTOR]: Okay. So personal service?
              [DETECTIVE KEYS]: Yes, that would be my assumption.

RP (Aug. 25, 2020) at 169-70.

      The trial court admitted the no-contact order as Exhibit 1. The exhibit listed

Randee Van Zandt as the petitioner for the order.

      Shawn Van Zandt testified on his own behalf. He presented more argument than

percipient testimony. Van Zandt argued that the December 5 protection order never truly

existed and resulted from a clerical error. RP (Aug. 25, 2020) 186-87.

      On cross-examination, the prosecutor asked Shawn Van Zandt to examine the

December 5 protection order. Van Zandt responded by asking:



                                            7
No. 37788-1-III
State v. Van Zandt


              [SHAWN VAN ZANDT]: What does this have to do with me? I—
      I’ve never seen this before in my life. I don’t understand.
              [PROSECUTOR]: So Mr.—
              [SHAWN VAN ZANDT]: That’s not what I was served with. I
      was—I was served with another copy of the same old cause number. I
      mean, the same old—the same old one that was taken care of. I just threw
      it in the garbage, the 19-2-0. This is—this is fictitious. This—this whole—
      this whole thing is.

RP (Aug. 25, 2020) at 194.

      During closing, the prosecutor argued that Randee Van Zandt had called the police

to report the presence of her son in her residence. Shawn Van Zandt interjected.

             [PROSECUTOR]: . . . Mr. Van Zandt on February 29th entered Ms.
      Van Zandt’s home. He may have used to live there, but he was no longer
      lawfully able to live there per the order of the court. He went in. His
      mother called the police. She met . . . Detective Keys at the door. She met
      him at the apartment. She let him in to where he found Mr. Van Zandt in
      the dwelling.
             He knew there was an order. And his mom obviously knew there was
      an order because she called the police.
             [SHAWN VAN ZANDT]: No, she didn’t.

RP (Aug. 25, 2020) at 216-17 (emphases added). The State’s attorney also commented

during summation:

             We heard testimony that she had to come to court in order to get a
      protection order, an order of protection, that’s what happened here, against
      her son, Mr. Shawn Van Zandt, and that order was granted on December
      5th and that it was served on him on December 17th.

RP (Aug. 25, 2020) at 210 (emphasis added).

      In closing, Shawn Van Zandt commented on his mother’s absence from trial:



                                            8
No. 37788-1-III
State v. Van Zandt


               And as far as everything else goes, why wouldn’t my mom show up
       today? I mean, if she wants me in trouble, she would have showed up. I
       mean, she knows that there was—it was already handled. She didn’t call
       the police. We—we had people removed from our house, and they were
       just running—
               [PROSECUTOR]: Objection.
               THE COURT: Okay, sustained.
               [SHAWN VAN ZANDT]: Okay.
               Well, she didn’t show up in court today because it’s a bunch of
       malarkey. This has already been handled. Like I said, the cause number
       and the date go to October 5th. It’s on record. There was no—there was no
       rebuttal. The signature there on that fictitious NCO [no-contact order], it’s
       not my mom’s signature.

RP (Aug. 25, 2020) at 220-21 (emphasis added). To repeat, during colloquy before trial,

Van Zandt had declared that his mother lacked competency to testify.

       The jury returned guilty verdicts on violation of the protective order and burglary.

The trial court imposed a prison-based Drug Offender Sentencing Alternative (DOSA)

sentence. The court sentenced Shawn Van Zandt to thirty months’ confinement and

thirty months’ community custody on the charge of violating a domestic violence no-

contact order and 36.75 months’ confinement and 36.75 months’ community custody on

the burglary charge.

       The sentencing court found Shawn Van Zandt indigent for purposes of appeal.

Under “community custody conditions,” the court ordered Van Zandt to “pay the

statutory rate to DOC [Department of Corrections], while on community custody, to

offset the cost of urinalysis.” Clerk’s Papers (CP) at 68. Regarding fees and costs, the



                                             9
No. 37788-1-III
State v. Van Zandt


sentencing court commented: “There’s a $500 Victim Assessment. I’ll waive everything

else. $5 a month.” RP (Sept. 29, 2020) at 254.

                                 LAW AND ANALYSIS

              Sufficiency of Evidence - Violation of Protection Order

       On appeal, Shawn Van Zandt contends the State deprived him of due process by

convicting him of a felony violation of a no-contact order without evidence. When

reviewing a challenge to the sufficiency of the evidence, we view the evidence in the

light most favorable to the State. We ask whether any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt. State v. Hosier, 157

Wn.2d 1, 8, 133 P.3d 936 (2006). A claim of insufficiency admits the truth of the State’s

evidence and all inferences that reasonably can be drawn therefrom. State v. Salinas, 119

Wn.2d 192, 201, 829 P.2d 1068 (1992). Circumstantial evidence and direct evidence

carry equal weight on review. State v. Goodman, 150 Wn.2d 774, 781, 83 P.3d 410

(2004). This court defers to the jury’s decision and does not consider questions of

credibility, persuasiveness, and conflicting testimony. State v. Davis, 182 Wn.2d 222,

227, 340 P.3d 820 (2014).

       The trial court instructed the jury that, for the State to convict Shawn Van Zandt of

violation of a protective order, the State needed to prove:

              1) That on or about February 29, 2020 there existed a protection
       order applicable to [Shawn Van Zandt];
              2) That [Shawn Van Zandt] knew of the existence of the order;

                                             10
No. 37788-1-III
State v. Van Zandt


             3) That on or about said date, [Shawn Van Zandt] knowingly
      violated a provision of the order;
             4) That [Shawn Van Zandt] had twice been previously convicted for
      violating the provisions of a court order; and
             5) That [Shawn Van Zandt’s] acts occurred in the State of
      Washington.

CP at 44; see also 11 WASHINGTON PRACTICE: WASHINGTON PATTERN JURY

INSTRUCTIONS CRIMINAL 36.51.02, at 714 (5th ed. 2021). Van Zandt disputes that the

evidence sufficiently demonstrated elements two and three of the instruction— his

knowledge of the order and knowing violation of a provision of the order.

      RCW 9A.08.010(1)(b) defines “knowledge:”

              KNOWLEDGE. A person knows or acts knowingly or with
      knowledge when:
              (i) He or she is aware of a fact, facts, or circumstances or result
      described by a statute defining an offense; or
              (ii) He or she has information which would lead a reasonable person
      in the same situation to believe that facts exist which facts are described by
      a statute defining an offense.

Despite the constructive definition of “knowledge” under RCW 9A.08.010(1)(b)(ii),

Washington case law requires the State to prove a subjective standard of “knowledge” in

order to convict the accused of most crimes. State v. Allen, 182 Wn.2d 364, 374, 341

P.3d 268 (2015); State v. Shipp, 93 Wn.2d 510, 517, 610 P.2d 1322 (1980); State v.

Jones, 13 Wn. App. 2d 386, 404, 463 P.3d 738 (2020).

      Shawn Van Zandt underscores that the December 5 protection order lacks his

signature to prove he received a copy of the order. Van Zandt highlights State v. France,


                                            11
No. 37788-1-III
State v. Van Zandt


129 Wn. App. 907, 911, 120 P.3d 654 (2005), wherein this court held that a certified

copy of a no-contact order with the defendant’s signature suffices to prove the accused’s

knowledge of the order. Van Zandt argues that the testimony of Detective Michael Keys

supplied no proof because Keys never served Van Zandt. Instead, Keys referenced his

belief of service as an “assumption.” RP (Aug. 25, 2020) at 170.

       The State responds that the jury could consider the admitted return of service as

evidence for any purpose. The return demonstrates that a law enforcement officer served

Shawn Van Zandt on December 17, 2019. The State highlights Van Zandt’s testimony,

when asked by the prosecutor to examine the December 5 protection order at trial.

       We conclude that the State submitted sufficient evidence to convict Shawn Van

Zandt of violation of a protective order. The jury reviewed the return of service and

heard Shawn Van Zandt’s testimony of being served a document with the same cause

number, which document he claimed to have discarded immediately. The jury could

have reasonably decided, based on this evidence, that Van Zandt possessed knowledge of

the contents of the protection order.

       State v. France, 129 Wn. App. 907 (2005) held that a certified copy of the no-

contact order signed by the accused suffices to show knowledge by the defendant.

Nevertheless, State v. France does not preclude other methods of proof.




                                            12
No. 37788-1-III
State v. Van Zandt


                            Sufficiency of Evidence - Burglary

       Shawn Van Zandt also argues that the State produced insufficient evidence to

establish his conviction for burglary.

       A burglary conviction requires the State to prove that a defendant entered or

remained unlawfully in a dwelling with intent to commit a crime against a person or

property therein. RCW 9A.52.025(1). This court has found that violation of a protection

order may constitute the underlying crime predicating a burglary conviction. State v.

Sanchez, 166 Wn. App. 304, 308, 271 P.3d 264 (2012); State v. Spencer, 128 Wn. App.

132, 139-41, 114 P.3d 1222 (2005); State v. Stinton, 121 Wn. App. 569, 576, 89 P.3d 717

(2004). Shawn Van Zandt does not ask us to abandon this precedent.

       Shawn Van Zandt contends the State presented insufficient evidence to show he

entered his mother’s home with intent to commit a crime. Washington law defines intent:

              INTENT. A person acts with intent or intentionally when he or she
       acts with the objective or purpose to accomplish a result which constitutes a
       crime.

RCW 9A.08.010(1)(a).

       The State presented testimony that Shawn Van Zandt knew of the order precluding

him from entering his mother’s dwelling. The State also supplied testimony that Shawn

Van Zandt expressed no surprise when Detective Michael Keys found him inside his

mother’s dwelling. Thus, the jury heard sufficient evidence to convict Van Zandt of the

intent to violate an order by entering his mother’s residence.

                                             13
No. 37788-1-III
State v. Van Zandt


                                 Prosecutorial Misconduct

                                         Voir Dire

       Shawn Van Zandt argues that the prosecutor’s statements and questioning, during

voir dire, of the jury panel regarding Randee Van Zandt’s failure to testify and the State’s

attorney’s comment during closing that Randee called law enforcement constituted

prosecutorial misconduct. We first address the voir dire questioning. In doing so, we

outline principles of prosecutorial misconduct and then rules regarding voir dire.

       To establish prosecutorial misconduct, a defendant must show that the prosecuting

attorney’s remarks were both improper and prejudicial. State v. Allen, 182 Wn.2d 364,

373 (2015). The burden to establish prejudice requires a defendant to prove a substantial

likelihood that the instances of misconduct affected the jury’s verdict. State v.

Thorgerson, 172 Wn.2d 438, 442-43, 258 P.3d 43 (2011).

       Shawn Van Zandt failed to object to the prosecuting attorney’s questioning during

voir dire. When a defendant fails to object to improper remarks at trial, the defendant

waives review of the error unless the remarks were so flagrant and ill intentioned that

they caused an enduring and resulting prejudice that could not have been neutralized by

an admonition to the jury. State v. Slater, 197 Wn.2d 660, 681, 486 P.3d 873 (2021). A

pro se defendant is not entitled to special consideration and the inadequacy of a pro se

defense cannot provide a basis for a new trial or an appeal. State v. DeWeese, 117 Wn.2d

369, 379, 816 P.2d 1 (1991). The “flagrant and ill intentioned” standard sets a much

                                             14
No. 37788-1-III
State v. Van Zandt


higher bar for reversal than the “improper and prejudicial” standard and applies only in a

narrow set of cases when the court holds concern about the jury drawing improper

inferences from the evidence. State v. Loughbom, 196 Wn.2d 64, 74, 470 P.3d 499

(2020). Under this heightened standard, the defendant must show (1) no curative

instruction would have obviated any prejudicial effect on the jury and (2) there is a

substantial likelihood that the misconduct affected the jury’s verdict. State v. Emery, 174

Wn.2d 741, 761, 278 P.3d 653 (2012).

       CrR 6.4(b) governs voir dire in criminal cases:

               A voir dire examination shall be conducted for the purpose of
       discovering any basis for challenge for cause and for the purpose of gaining
       knowledge to enable an intelligent exercise of peremptory challenges. The
       judge shall initiate the voir dire examination by identifying the parties and
       their respective counsel and by briefly outlining the nature of the case. The
       judge and counsel may then ask the prospective jurors questions touching
       their qualifications to serve as jurors in the case, subject to the supervision
       of the court as appropriate to the facts of the case.

The purpose of voir dire

               is to enable the parties to learn the state of mind of the prospective
       jurors so that they can know whether or not any of them may be subject to a
       challenge for cause, and determine the advisability of interposing their
       peremptory challenges.

State v. Frederiksen, 40 Wn. App. 749, 752, 700 P.2d 369 (1985) (quoting State v.

Laureano, 101 Wn.2d 745, 758, 682 P.2d 889 (1984).

              [I]t is not a function of the voir dire examination to educate the jury
       panel to the particular facts of the case, to compel the jurors to commit
       themselves to vote a particular way, to prejudice the jury for or against a

                                             15
No. 37788-1-III
State v. Van Zandt


       particular party, to argue the case, to indoctrinate the jury, or to instruct the
       jury in matters of law.

State v. Frederiksen, 40 Wn. App. at 752 (internal quotation marks, and alterations

omitted) (quoting People v. Williams, 29 Cal. 3d 392, 628 P.2d 869 (1981).

       In Shawn Van Zandt’s prosecution, the prosecutor’s statements in voir dire may

have gone beyond the proper purposes of juror examination. Rather than only asking the

jury its thoughts about a hypothetical victim failing to testify at trial, the State announced

to the venire that victim Randee Van Zandt would not testify before them. Thus, the

prosecutor submitted facts of the case to the jury. The State’s attorney then posed the

question about why any domestic violence victim, not Randee, may not appear to testify.

But the prosecuting attorney had already mentioned Randee’s prospective absence from

trial and impliedly asked potential jurors to draw conclusions regarding Randee’s failure

to testify. Those conclusions could include a fear to testify because of possible retaliation

by Shawn Van Zandt. Also, the prosecuting attorney never informed the jury, during

questioning, of the State’s right to subpoena the witness or obtain a material witness

bench warrant.

       We do not decide whether the prosecutor engaged in an improper voir dire,

because we may rest our decision on another ground. We conclude that any mistake was

not ill-intentioned. Shawn Van Zandt cites no case in which the court ruled that

questioning the venire about the victim failing to appear constituted misconduct. More


                                              16
No. 37788-1-III
State v. Van Zandt


importantly, the State’s attorney announced to the trial court and Van Zandt, before voir

dire, that he intended to question the jury about the victim’s failure to appear at trial. Van

Zandt never objected.

                                     Closing Argument

       Shawn Van Zandt next assigns error to the prosecutor’s argument during closing

that Randee Van Zandt had called law enforcement about him. No evidence at trial

established this fact. Van Zandt also complains that the prosecuting attorney commented

that Randee needed to obtain a protection order when no one testified to this fact. The

State responds that inferences from the evidence support both of the prosecuting

attorney’s comments. The State highlights that Exhibit 1 showed Randee to be the no-

contact order petitioner.

       In response to the prosecutor’s assertion that Randee Van Zandt had called police,

Shawn Van Zandt interjected, “No, she didn’t.” RP (Aug. 25, 2020) at 217. In a

footnote, the State argues that Van Zandt’s interjection did not constitute an objection.

Br. of Resp’t 29 n.8. Argument raised in a footnote need not be considered by this court.

State v. Johnson, 69 Wn. App. 189, 194 n.4, 847 P.2d 960 (1993). We proceed as if Van

Zandt properly objected to the State attorney’s comments. Therefore, the lower

“improper and prejudicial” standard applies.

       In closing argument, counsel is given wide latitude to argue the facts in evidence

and reasonable inferences. State v. Smith, 104 Wn.2d 497, 510, 707 P.2d 1306 (1985).

                                             17
No. 37788-1-III
State v. Van Zandt


Nevertheless, counsel may not make prejudicial statements not sustained by the record.

State v. Dhaliwai, 150 Wn.2d 559, 577, 79 P.3d 432 (2003).

       We agree with the State that strong inferences from the evidence showed that

Randee Van Zandt sought the protection order. The order, admitted as an exhibit,

established her to be the petitioner.

       We agree with Shawn Van Zandt that no direct testimony established that his

mother telephoned the police for assistance on leap day. We do not resolve whether

inferences from the State’s evidence supported the prosecuting attorney’s suggestion of

this fact during closing, because we find no prejudice.

       The guilt of Shawn Van Zandt did not depend on the identity of the caller to law

enforcement. Overwhelming evidence established that Van Zandt received a copy of the

protection order and that he entered his mother’s home in violation of the order. In

addition to the return of service, Van Zandt testified he received a copy of an order with

the same cause number. Van Zandt did not act surprised when arrested inside the home.

                                    Cumulative Prejudice

       Even when discrete instances of misconduct do not separately justify a new trial,

repetitive misconduct can have a “‘cumulative effect.’” State v. Loughbom, 196 Wn.2d

64, 77 (2020). We question whether the prosecutor committed any misconduct.

Regardless, as already written, overwhelming evidence supported Shawn Van Zandt’s

convictions such that any misconduct did not cause prejudice.

                                            18
No. 37788-1-III
State v. Van Zandt


                             Community Custody Urinalysis Fees

       Shawn Van Zandt argues that the sentencing court imposed a discretionary

community custody fee without conducting an inquiry into his indigent status. Thus, he

asks that, in the event this court affirms his convictions, we strike the part of the

judgment and sentence that orders him to pay community custody urinalysis fees. The

State acknowledges that the sentencing court did not specifically state whether it intended

to impose the fees. The State asks that this court remand for clarification as to the

sentencing court’s intent.

       Despite Shawn Van Zandt’s argument to the contrary, the sentencing court

inquired about his financial capability and entered a finding of indigence. The court also

waived all costs other than the mandatory $500 victim impact assessment. The

imposition of the community custody supervision fee may have been a clerical error.

       A sentencing court may waive an offender’s requirement to pay supervision fees

during a term of community custody. RCW 9.94A.703(2)(d). The Washington Supreme

Court recently held that the imposition of a discretionary supervision fee that a trial court

had orally waived during the sentencing hearing should be stricken from the final

judgment and sentence. State v. Bowman, __ Wn.2d __, 498 P.3d 478, 489-90 (2021).

The Court cited with approval a case in which Division I of this court reached the same

conclusion, State v. Dillon, 12 Wn. App. 2d 133, 152-53, 456 P.3d 1199, review denied,

195 Wn.2d 1022, 464 P.3d 198 (2020). In accordance with the Supreme Court’s holding

                                              19
No. 37788-1-III
State v. Van Zandt


in Bowman, we remand for the purpose of striking the discretionary community custody

urinalysis fee.

                                     CONCLUSION

       We affirm Shawn Van Zandt’s convictions for burglary and violation of a

protection order. We remand to the sentencing court for the purpose of striking the fee

imposed for urinalysis during community custody.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                             _______________________________
                                             Fearing, J.

WE CONCUR:



______________________________
Siddoway, J.



______________________________
Pennell, C.J.




                                            20